Title: To George Washington from Nathanael Greene, 9 June 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Camp before Ninety Six June 9th 1781
                        
                        I am so streightened in point of time and my family are so unwell that I have beged Congress to transmit your
                            Excellency copies of my letters to them. As soon as I can get a liesure moment, I will give you a more full and particular
                            account of matters in this quarter. In the mean time I beg your Excellency to believe me to be With the greatest respect
                            Your Most Obedient Humble Servant
                        
                            Nath. Greene

                        
                    